PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/558,943
Filing Date: 15 Sep 2017
Appellant(s): Otis Elevator Company et al.



__________________
David Fox
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 16, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Argument 1:  As to Claims 1 and 9, Appellants state “The Examiner appears to consider elements 72 and 74 as corresponding to a secondary Car Door Closed Signal”.  See Appellants’ Brief at page 4 (and referenced at page 7).
Response:  Examiner disagrees with Appellants. As shown in the Final Office Action, output from the safety chain (52) shown in FIG. 1 of Coste et al. was interpreted as being the claimed secondary Car Door Closed Signal (Final Office Action page 5 lines 1-2: “Coste et al. teaches a system and method for controlling an elevator, where a secondary Car Door Signal (output from safety chain 52)” and page 9 lines 13-15: “as shown in the previous and present office action, the secondary Car Door Closed Signal corresponds to an output signal from safety chain (52)”).  Although contacts (72, 74) are shown in FIG. 1 to be included in the safety chain (52), contacts (72, 74) are described as being associated with coils (54, 56) (Coste et al. column 4 line 67 through column 5 line 1: “These may be wired in series with one or door chain relay permissive more contacts 72, 74 respectively associated with coils 54, 56”), where coils (54, 56) are used to check a status of a door chain (50) made of front door contacts (42, 44, … 48) (Coste et al. column 4 lines 15-21: “For example, a series of front hoistway door contacts 42, 44, 46, … 48 (F1, F2, F3, … FN) may form a door chain circuit 50 isolated from a safety chain 52, thus enabling the use of a separate coil 54, which we call a door safety chain relay coil, for independently checking the status of the door chain”).  This allows a state of the contacts (72, 74) to be indicative of a front door chain state (column 5 lines 3-4: “The contacts 72, 74, 7, 78 are altogether indicative of the front and rear hoistway door chains’ states”).  In order for a safety chain relay coil (84) to be energized, i.e., a safety chain output to be provided, contacts (72, 74) must be closed or bypassed, allowing elevator car (10) to be operated (Coste et al. column 5 lines 4-11: “Thus, the series of contacts 72, 74, 76, 78 must (except when bypassed) be closed in order to energize a safety chain relay coil 84.  Again, the normally open contact 58, which is a contact of an AC safety chain relay coil 84, is monitored by the S.P. 30; when closed, contact 58 provides a signal on a line 58a that the SP uses to permit the elevator car 10 to be moved by the motor 18”).
Conclusion:  Output from the safety chain (52) described in Coste et al. was interpreted as being the claimed secondary Car Door Closed Signal and not contacts (72, 74) as suggested by Appellants.  Although contacts (72, 74) are included in the safety chain (52), they are controlled based on a state of front door contacts (42, 44, … 48) of door chain (50).  When contacts (72, 74) are bypassed, the safety chain (52) generates an output allowing operation of an elevator car, regardless of the state of the front door contacts (42, 44, … 48). Therefore a safety chain output is provided in response to the front door contacts (42, 44, … 48) being bypassed.  Coste et al. then properly renders obvious a secondary Car Door Closed Signal to be provided in response to a car door safety switch being bypassed such that the elevator car is operated without the car door safety switch, as required by Appellants’ Claims 1 and 9. 

Argument 2:  As to Claims 8 and 16, Appellants state “the section of Schroder-Brumloop does not disclose the elements of claim 8” and “there is no disclosure in Schroder-Brumloop of the operations of claim 8”.  See Appellants’ Brief at page 6 (and referenced at page 8).
Response:  Examiner disagrees with Appellants.  Appellants’ Claim 8 depends from Claim 7, in which the limitations of Claim 7 are repeated in Claim 8 (Appellants’ Claim 8 lines 9-13: “(iii) providing the secondary Car Door Closed Signal (DFCM) in case the travel distance signal provided by the incremental encoder [in step (ii)] is at least corresponding to the travel distance between a fully open position and a fully closed position of the car door, as determined during the initialization procedure of the car door operation control system”).  The limitations of Claim 7 were shown in the Final Office Action to be rejected using a combination of teachings from Tyni et al. and Schröder-Brumloop et al.  It should be noted that Appellants do not specifically point out any supposed errors as to the rejection of Claim 7 limitations.  Claim 8 further depends from Claim 1, which shares a limitation corresponding to an incremental encoder providing a travel distance signal (Appellants’ Claim 8 lines 1-2: “the travel distance signal provided by the incremental encoder”).  Appellants further do not specifically point out any supposed errors as to the rejection of this shared limitation with Claim 1.
A travel distance is described in Schröder-Brumloop et al. to be determined by counting generated pulses while an elevator door (12) is in motion, and comparing the counted pulses to a stored elevator door profile map (24) to indicate a position of the elevator door (12) (Schröder-Brumloop et al. column 2 line 65 through 3 line 3: “Preferably, the controlling means 18 includes means 20 for counting the generated pulses when the elevator door 12 is in motion and means 22 for comparing the counted pulses to a stored elevator door profile map 24 relating the position of the elevator door 12 with the number of pulses counted”).  The counted pulses are compared to the stored elevator door profile map (24) as a percentage of a total number of pulses required for the elevator door (12) to be in a fully open position or a fully closed position (Schröder-Brumloop et al. column 3 lines 52-57: “The means 18 for controlling the elevator door moving means 14 … includes the means 20 for counting pulses and the means 22 for comparing the counted pulses, as a percentage of the total number of pulses for full door travel in one direction, to the profile map 24”) as determined in an initialization procedure during installation (Schröder-Brumloop et al. column 5 lines 24-34: “The elevator door 12, as indicated at block 52, is then driven to the opposite mechanical stop, i.e., fully closed or fully opened, respectively, at a predetermined constant speed. During this movement the number of pulses are counted and the time measured for completion of the distance travelled.  ...  Further, as shown at block 56, the total number of pulses occurring during the travel between mechanical stops are also counted and stored.  The installation is then completed, as indicated at block 58”).  
In a case where the number of pulses is determined to be smaller than a number of pulses associated with the fully open position or a fully closed position, an object is indicated to be sensed, causing the elevator door (12) to be reversed (Schröder-Brumloop et al. column 5 lines 11-16: “This is particularly critical during reversals so that when an object is sensed, for example by a sudden decrease in pulses generated by the light receiver 36 … the direction of door movement can be reversed quickly by the microprocessor 40”).  During reversal of an elevator door, said elevator door is controlled to be moved to a fully open position, and afterward will be moved to a fully closed position—provided no obstacles are in the way—after a predetermined condition is met, e.g., a timing threshold is met, a “Close Door” button is pressed.  This is standard practice in typical elevator door operation, as would be recognized by anyone of ordinary skill in the art.  
Conclusion:  Appellants Claim 8 repeats several limitations that were presented in Claims 1 and 7, both of which Claim 8 depends from.  Schröder-Brumloop et al. teaches that while an elevator door is in motion, pulses are counted to determine a travel distance of the elevator door, where in a case that a travel distance signal corresponds to a smaller travel distance than a travel distance between a fully open position and a fully closed position, the elevator door is caused to reverse its movement.  During an elevator door reversal operation, it is well known that an elevator door moves in an opening direction until it stops when reaching an end position, then after a criteria has been met, moves in a closing direction until it stops when reaching an other end position, provided the obstruction has been removed.  Therefore Schröder-Brumloop et al. properly renders obvious Appellants’ Claim 8 limitations which were not previously addressed with respect to Claims 1 or 7.

Argument 3:  As to Claims 8 and 16, Appellants state that the cited “section of Schroder-Brumloop is directed to confirming that the motor phase/direction information is correct, so that the car door can be reversed if the car door encounters an object before closing”.  See Appellants’ Brief at page 6 (and referenced at page 8).
Response:  Examiner disagrees with Appellants.  Although Schröder-Brumloop et al. describes determining phase/direction information in order to properly control a direction of door movement (Schröder-Brumloop et al. column 5 lines 8-11: “Thereafter, the controller 18, based upon the phase/direction information stored, will always be able to control the direction of door movement”), the motor phase/direction information is confirmed during an initialization process, i.e., prior to controlling a reversal movement of the door, where a field personal is prompted to confirm the movement direction of the door (Schröder-Brumloop et al. column 4 line 64 through column 5 line 8: “As shown in FIG. 5, at the time of installation, indicated by block 44, the elevator door 12 is moved, at block 46, from one extreme position to the other extreme position, i.e., the elevator door 12 is either opened or closed.  The field personal is then prompted by the microprocessor 40 to input, at block 48, the direction of door movement. If the elevator door moved in the incorrect direction the input causes the direction, i.e., the phase of the motor 26, to be electronically changed and the movement of the elevator door 12 is repeated. If the direction moved was correct, the phase/direction information is stored in the memory 42”).  The cited section in the Final Office Action describes that movement of a door is reversed when an object is sensed to be in the way due to a sudden decrease in pulses (Schröder-Brumloop et al. column 5 lines 11-16: “This is particularly critical during reversals so that when an object is sensed, for example by a sudden decrease in pulses generated by the light receiver 36 … the direction of door movement can be reversed quickly by the microprocessor 40”).  As shown above in Argument 2, the number of counted pulses indicate a position of the elevator door (12) by comparing the counted pulses as a percentage of the total number of pulses for a fully open position or a fully closed position.
Conclusion:  Although it is important to know a current movement direction of an elevator door to ensure proper operation of the elevator door, Schröder-Brumloop et al.  describes steps for confirming movement direction of an elevator door as part of an initialization process.  The cited section of Schröder-Brumloop et al. explicitly describes a reversal operation of an elevator door to be dependent on a sudden decrease in generated pulses.  Since generated pulses are counted and compared to indicate a position of an elevator door, a determination can be made as to whether movement of an elevator door stopped prematurely when generated pulses suddenly decrease, thereby allowing a reversal movement of the elevator door to be initiated.  The combination of Tyni et al., Schröder-Brumloop et al. and Coste et al. then properly render obvious Appellants’ Claims 8 and 16. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
Conferees:
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837  

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

                                                                                                                                                                                                      {


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.